United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 28, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-21339
                         Summary Calendar



MARCIA HALE,

                          Plaintiff - Counter Defendant-Appellant,

versus


BURNS INTERNATIONAL SECURITY SERVICES CORPORATION,

                          Defendant - Counter Plaintiff- Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H:01-CV-3423
                       --------------------


Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Marcia Hale initiated this action

against her employer, Defendant-Appellee Burns International

Security Services Corporation (Burns), alleging that she was

denied a promotion because of her gender in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Burns filed a motion for summary judgment arguing that Hale

failed to meet her prima facie burden demonstrating gender

discrimination, and the district court granted summary judgment

in favor of Burns.   Hale appeals now from that final order,

contesting the district court’s legal conclusion that she failed

to establish a prima facie case of gender discrimination. Hale

also argues that the district court erred in failing to give her

notice of the procedural requirements regarding motions for

summary judgment, and that the district court erred in failing to

sua sponte appoint her counsel. However, Hale is in error on all

three points.1

     First, this Court reviews a granting of summary judgment de

novo. Sherrod v. American Airlines, Inc., 132 F.3d 1112, 1119

(5th Cir. 1998). In the instant case, summary judgment is

properly granted if Burns, as the movant, demonstrates the

absence of a dispute of material fact, and if, in rebuttal, Hale

fails to demonstrate that a dispute of material fact exists.

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

To establish gender discrimination pursuant to Title VII under

the circumstantial evidence burden-shifting framework, a



     1
      Hale also challenges the district court’s evidentiary
rulings in which the district court properly excluded
unauthenticated exhibits as inadmissible hearsay. However, Hale
fails to direct this Court to any basis for disagreement with the
district court’s hearsay conclusion, and consequently Hale’s
argument lacks merit.
                                 2
plaintiff must show that (1) she is a member of a protected

class; (2)she was qualified for the position in question; (3) she

was not chosen for the position in question; and (4) the position

was filled by someone outside the protected class, or other

indicia that she was denied the position because of her sex.

Rutherford v. Harris County, Tex., 197 F.3d 173, 179 (5th Cir.

1999). Here, the district court correctly found that Hale failed

to establish the second prong of her prima facie case of

discrimination, as she failed to provide evidence that she had

the particular communication skills which the position she sought

specifically required. Therefore, the district court did not err

in granting summary judgment in favor of Burns.

     Next, Hale is incorrect in asserting that the district court

was required to apprise her of the procedural requirements

concerning summary judgment. On the contrary, this Court has

consistently held that the Federal Rules of Civil Procedure and

the relevant local rules of the district court are sufficient to

provide pro se litigants with notice of the requirements of

summary judgment. Martin v. Harrison County Jail, 975 F.2d 192,

193 (5th Cir. 1992).

     Finally, Hale’s claim that the district court was required

to sua sponte appoint her counsel is not only incorrect, but is

indeed somewhat audacious considering the detailed colloquy which

occurred between the district court and Hale, concerning Hale’s


                                3
lack of counsel. Upon authorizing the withdrawal of Hale’s

counsel, the district court stated from the bench that further

action in the case was suspended for 30 days “in order to permit

Mrs. Hale the opportunity to retain other counsel and to make an

appearance herein.” The district court also observed that Hale

was free to represent herself, “as is every citizen’s right.”

The district court then specifically asked Hale if she wished to

retain new counsel, to which Hale responded: “I’ve lost my faith

in counsel. I’ll probably end up representing myself....” Hale

now urges this Court to find that the district court was obliged

to sua sponte appoint counsel to represent her despite Hale’s

express wishes to the contrary. This contention is obviously

without merit.

     Therefore, for the reasons stated herein, the judgment of

the district court is AFFIRMED.




                                  4